                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 NUMSP, LLC,                                                         DATE FILED: 05-13-2021

                              Plaintiff,
                                                                        20-CV-2916 (RA)
                         v.
                                                                             ORDER
 DAVID ST. ETIENNE,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         By opinion dated May 22, 2020, the Court (1) granted Defendants’ motion to dismiss as to

Defendants Raymond, McAllister, and ProTek; (2) granted Defendant St. Etienne’s motion to compel

arbitration; (3) denied NuMSP’s motion for a temporary restraining order and preliminary injunction.

See Dkt. 49. The case was stayed pending resolution of the arbitration between NuMSP and St.

Etienne. Id.

         No later than May 27, 2021, the parties shall file a joint letter updating the Court on the status

of this case, including whether it can now be closed.

SO ORDERED.

Dated:      May 13, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
